DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 2 March 2021 has been entered.  Claims 1-4, 6, and 8-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102(b) 
Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshioka (JP 2007-192784).
As best understood, the broad term “structure” is interpreted to mean one part or an arrangement of plural parts.
Yoshioka teaches a first hollow structure (spacer grid 23) having a portion (member 16) in contact with a second hollow structure (i.e., the surrounding structure comprising plates 40).  Particular note Yoshioka at [0071] and Figures 9-10.  Portions of Yoshioka’s Figures 2 and 9-10 are shown below.






    PNG
    media_image1.png
    928
    833
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshioka (JP 2007-192784) as applied to claim 16 above, and further in view of either Foster (US 4,933,136) or Saibaba ("Fabrication of seamless calandria tubes by cold pilgering route using 3-pass and 2-pass schedules", Journal of Nuclear Materials 383, no. 1-2 (2008): 63-70).
The use of extruding and/or pilgering in forming hollow structures is conventional in the art.  For example, note Foster (e.g., col. 1, lines 39-47) and Saibaba (e.g., Abstract).  Modification of Yoshioka to have conventionally employed extruding and/or pilgering in forming the first and second hollow structures, as suggested by Foster or Saibaba, would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Yoshioka at Figures 7-8 does not teach first and second hollow structures with different polygonal cross sections.  The examiner asserts that Yoshioka at Figures 9-10 teaches a first hollow structure (spacer grid 23) and a second hollow structure (plates 40) with different polygonal cross sections.

Allowable Subject Matter
Claims 1-4, 6, and 8-15 are allowable over the prior art of record.
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303                                                                                                                                                                                              




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646